DETAILED ACTION
This Office Action is in response to the filing of amendment to claims on 8/17/2022. As per the amendments, claims 1-2, 8-9, and 15-16 have been amended, and no claims have been added or cancelled. Thus, claims 1-21 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pat. 7,628,750) in view of Ang et al. (US Pat. 10,070,799) in view of Ciocarlic et al. (US Pub. 2019/0060099).
Regarding claim 1, Cohen discloses a system for mitigating neuro-muscular ailments, comprising: an assistive device (see the device in Figs. 3-4) comprising: assistive device sensors to measure contraction and relaxation of muscles of a user wearing the assistive device (see Col. 7 lines 50-60 one possible sensor senses muscle contraction); and actuators configured to augment muscle movement in the user (see arrays 24/42/64 in Figs. 2-4 which contain electrodes which innervate the skeletal muscle to cause muscle movement); and processing circuitry (see controllers 22/44/68 in Figs. 2-4) to: process sensor data to infer an intended motion for the user (see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement), the sensor data received from the assistive device sensors (see Col. 7 lines 50-60 where the sensing electrode is the assistive sensor) and environmental sensors, wherein the environmental sensors are external to the system or part of the system (the environmental sensor is a microphone as further seen in Col. 6 lines 10-17 and Col. 14 lines 25-40 which is part of the system), wherein, to process sensor data to infer an intended motion for the user, the processing circuitry implements: an intended motion inferencer that uses context derived from the sensor data to generate the intended motion (see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion; and hence the sensors are used to control an inference program within the control unit that generates motion based on the sensed context from the sensors); and control the actuators to achieve the intended motion via augmentation of the muscles of the user (see Col. 8 lines 54-60, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the electrode arrays are controlled by a controller which receives inputs from the sensors).
Cohen does not have a detailed description of the intended motion inferencer including a plurality of accuracy levels for operational modes of the system, wherein, an accuracy level is dependent on available sensor data in a current context and available data in a historical context. It is noted that Cohen does disclose a plurality of means by which the intended motion can be inferred (see Col. 11 lines 1-9 where a pupil tracking unit can be used, and Col. 12 lines 7-22 where the disposition sensor can include a variety of sensors such as an accelerometer, sensing electrode, video camera, etc. in order to provide information to the control unit. As there is no provided definition for “explicit instruction from the user” it could mean verbal commands but not motions, for instance. It appears that the Applicant intends to refer to the motion of the user and other environmental cues (see Applicant’s specification: [0034] using eye and body trackers, and [0045] using over environmental cues to provide the inference. Hence, it appears the Applicant intends for the limitation “in the absence of an explicit instruction from the user” to refer to commands that are given by the user (such as verbal commands), but not conscious movement of the user). Cohen, which includes a pupil tacking unit (Col. 11 lines 1-9) and a video camera (Col. 12 lines 7-22) is understood to be able to activate in the absence of an explicit instruction from the user.
However, Ang teaches a similar device for detecting and inferring an intended motion of a user (see Col. 4 lines 49-67 to Col. 5 lines 1-10 and Col. 5 lines 19-30 where a processor receives sensed data to determine a gesture or intent) through a combination of assistive device sensors and environmental sensors (see Col. 13 lines 4-19 where a human machine interface (HMI) platform detects the data from the user (through use of such devices as listed in Col. 13 lines 39-52, including microphones, cameras, and skin electrodes) to infer an intent behind a gesture (see Col. 14 lines 15-52 where a gesture has intent that is identified through the HMI and processor)) and the sensed intended motion is used with a classifier that improves accuracy of the inferred motion through repeated sensor data in a historical context (see Col. 24 lines 54-67 to Col. 25 lines 1-7 where a classifier process receives data values from the sensed ranges of values to characterize/ infer the gesture or intent based on the classifier data; and further see Col. 26 lines 25-47 where historical data usage over time updates the classifier process in order to update and improve the system’s ability to identify a gesture based on the data values in the processor, thus improving an accuracy level based on current sensor data compared to previous sensor data; and likewise in Col. 34 lines 6-24 where historical data could include aggregate data from a wider population used to improve the classifier system), and where the monitoring and identification of the intended motions has a wide range of practicable uses (see Col. 30 lines 5-17 where the monitoring can be used to help track neuromuscular issues or help muscle recruitment for rehabilitation; see Col. 35 lines 23-34 where the system can help users with ALS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intended motion inferencer of Cohen to characterize the intended motions with an accuracy level based on previously measured values as taught by Ang, as it allows for the ability of the system to improve with time via machine learning, as well as allow for the system to more easily learn new motions (Ang; see Col. 26 lines 25-47). It is understood that Ang teaches receiving data which infers a gesture, (Ang; through use of such devices as listed in Col. 13 lines 39-52, including microphones, cameras, and skin electrodes) which likewise infers the motion in the absence of an explicit instruction from the user. Hence, even if Cohen does not teach an inference in the absence of an explicit instruction from the user, then it is taught by Ang. 
The modified Cohen device does not have where the actuators are controlled to achieve the intended motion via mechanical manipulation of an extremity of the user. 
However, Ciocarlic teaches a similar device for determining a motion a user is trying to make (see [0044] and [0034]), and activating actuators to help assist in the motion, where the actuators are motors that mechanically manipulate the extremity of the user (see [0021] and [0044] where motors are the actuators that are controlled to assist in the intended motion of the limb).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuators of the modified Cohen device to be motors as taught by Ciocarlic, as it would be a simple substitution of one type of actuator for assisting in limb motion for another, while still being suitable for patients with neurological issues (Ciocarlic; see [0020]).
Regarding claim 2, the modified Cohen device has everything as claimed, including wherein to control the actuators to achieve the intended motion via mechanical manipulation of an extremity of the user, the processing circuitry modifies the control based on an operational mode, wherein the operational mode is one of: a passive-reactive mode (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement; and where the actuators are motors as taught by Ciocarlic), an active-reactive mode (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), an active-predictive mode (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement), or an override mode (Cohen; a mode triggered by the audio cues as seen in Col. 6 lines 10-17 and Col. 14 lines 25-40).
Regarding claim 3, the modified Cohen device has wherein the passive-reactive mode mitigates unintended motion (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement), the active-reactive mode assists the user with loss of strength (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), and the active-predictive mode predicts the intended motion (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement).
Regarding claim 4 the modified Cohen device has wherein, to process the sensor data to infer an intended motion for the user, the processing circuitry transforms the sensor data into context information (Cohen; see Col. 12 lines 7-22).
The modified Cohen device does not have a detailed description of the context information including at least one of: high-probability situational context, high-probability operational context, or high-probability motion context. It is noted that this is likely how the Cohen device operates, as the sensed values that are sent to the controller must be compared to some threshold value in order for a determination to be made regarding whether or not the electrodes are to be fired to move the muscle, with the comparison to a threshold representing a probability that a certain action is desired to be taken.
However, Ciocarlic further teaches a similar device for actuating the muscles in a limb based on sensor values, where the device makes the determination whether or not to apply the stimulus based on a probability context (see [0051] to [0064] which describes how the system receives sensor outputs and compares them to thresholds to determine a probability of what kind of movement the user is attempting to make; in particular see [0059] where the probability of a person’s intention to perform an action is compared to threshold values to determine whether or not eh controller is to follow through with the perceived intent, and thus is at least a high-probability operational context as it requires a probability above a threshold from the signal data). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system for predicting intended movement of the modified Cohen device to use probabilities of the intended motion based on thresholds and compared to the sensed data values as taught by Ciocarlic as it allows the system to properly react to the sensed outputs in order to deliver an intended motion, in order to more accurately predict the user’s intention.
Regarding claim 5, the modified Cohen device has wherein responsive to an audible command by the user made in response to the control of the actuators (Cohen; see Col. 6 lines 10-17 and Col. 14 lines 25-40), an override mode for the system is implemented by the processing circuitry (Cohen; where the response to the audible command is the override mode, as the system responds to the command to perform the movement), the override mode causing the processing circuitry to: modify the control of the actuators to comply with the audible command (Cohen; see Col. 14 lines 25-40); and retrain the machine learning model with a current context from the sensor data and the audible command to improve future inferences (see Col. 14 lines 25-68 and Col. 15 lines 1-35 where the system adjusts based on the movement performed and feedback from the sensors and the user to improve future actuations).
Regarding claim 6, the modified Cohen device has wherein the intended motion includes one or more actions (Cohen; see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion and thus includes multiple actions).
Regarding claim 8, Cohen discloses a method for mitigating neuro-muscular ailments, the method comprising. measuring, using device sensors of an assistive device, contraction and relaxation of muscles of a user wearing the assistive device (see Col. 7 lines 50-60 one possible sensor senses muscle contraction); processing the sensor data to infer an intended motion for the user (see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion), the sensor data received from the assistive device sensors (see Col. 7 lines 50-60 where the sensing electrode is the assistive sensor) and environmental sensors, wherein the environmental sensors are external to the system or part of the system (the environmental sensor is a microphone as further seen in Col. 6 lines 10-17 and Col. 14 lines 25-40 which is part of the system), wherein, processing the sensor data to infer an intended motion for the user includes using context derived from the sensor data to generate the intended motion (see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion; and hence the sensors are used to control an inference program within the control unit that generates motion based on the sensed context from the sensors); and controlling actuators of the assistive device to achieve the intended motion via augmentation of the muscles of the user (see Col. 8 lines 54-60, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the electrode arrays are controlled by a controller which receives inputs from the sensors).
Cohen does not have a detailed description of the intended motion inferencer including a technique having a plurality of accuracy levels for operational modes of the system, wherein, an accuracy level is dependent on available sensor data in a current context and available data in a historical contest. It is noted that Cohen does disclose a plurality of means by which the intended motion can be inferred (see Col. 11 lines 1-9 where a pupil tracking unit can be used, and Col. 12 lines 7-22 where the disposition sensor can include a variety of sensors such as an accelerometer, sensing electrode, video camera, etc. in order to provide information to the control unit. As there is no provided definition for “explicit instruction from the user” it could mean verbal commands but not motions, for instance. It appears that the Applicant intends to refer to the motion of the user and other environmental cues (see Applicant’s specification: [0034] using eye and body trackers, and [0045] using over environmental cues to provide the inference. Hence, it appears the Applicant intends for the limitation “in the absence of an explicit instruction from the user” to refer to commands that are given by the user (such as verbal commands), but not conscious movement of the user). Cohen, which includes a pupil tacking unit (Col. 11 lines 1-9) and a video camera (Col. 12 lines 7-22) is understood to be able to activate in the absence of an explicit instruction from the user.
However, Ang teaches a similar device for detecting and inferring an intended motion of a user (see Col. 4 lines 49-67 to Col. 5 lines 1-10 and Col. 5 lines 19-30 where a processor receives sensed data to determine a gesture or intent) through a combination of assistive device sensors and environmental sensors (see Col. 13 lines 4-19 where a human machine interface (HMI) platform detects the data from the user (through use of such devices as listed in Col. 13 lines 39-52, including microphones, cameras, and skin electrodes) to infer an intent behind a gesture (see Col. 14 lines 15-52 where a gesture has intent that is identified through the HMI and processor)) and the sensed intended motion is used with a classifier that improves accuracy of the inferred motion through repeated sensor data in a historical context (see Col. 24 lines 54-67 to Col. 25 lines 1-7 where a classifier process receives data values from the sensed ranges of values to characterize/ infer the gesture or intent based on the classifier data; and further see Col. 26 lines 25-47 where historical data usage over time updates the classifier process in order to update and improve the system’s ability to identify a gesture based on the data values in the processor, thus improving an accuracy level based on current sensor data compared to previous sensor data; and likewise in Col. 34 lines 6-24 where historical data could include aggregate data from a wider population used to improve the classifier system), and where the monitoring and identification of the intended motions has a wide range of practicable uses (see Col. 30 lines 5-17 where the monitoring can be used to help track neuromuscular issues or help muscle recruitment for rehabilitation; see Col. 35 lines 23-34 where the system can help users with ALS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intended motion inferencer of Cohen to characterize the intended motions with an accuracy level based on previously measured values as taught by Ang, as it allows for the ability of the system to improve with time via machine learning, as well as allow for the system to more easily learn new motions (Ang; see Col. 26 lines 25-47). It is understood that Ang teaches receiving data which infers a gesture, (Ang; through use of such devices as listed in Col. 13 lines 39-52, including microphones, cameras, and skin electrodes) which likewise infers the motion in the absence of an explicit instruction from the user. Hence, even if Cohen does not teach an inference in the absence of an explicit instruction from the user, then it is taught by Ang. 
The modified Cohen device does not have where the actuators are controlled to achieve the intended motion via mechanical manipulation of an extremity of the user. 
However, Ciocarlic teaches a similar device for determining a motion a user is trying to make (see [0044] and [0034]), and activating actuators to help assist in the motion, where the actuators are motors that mechanically manipulate the extremity of the user (see [0021] and [0044] where motors are the actuators that are controlled to assist in the intended motion of the limb).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuators of the modified Cohen device to be motors as taught by Ciocarlic, as it would be a simple substitution of one type of actuator for assisting in limb motion for another, while still being suitable for patients with neurological issues (Ciocarlic; see [0020]).
Regarding claim 9, the modified Cohen device has wherein to control the actuators to achieve the intended motion via mechanical manipulation of an extremity of the user, the processing circuitry modifies the control based on an operational mode, wherein the operational mode is one of: a passive-reactive mode (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement; and where the actuators are motors as taught by Ciocarlic), an active-reactive mode (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), an active-predictive mode (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement), or an override mode (Cohen; a mode triggered by the audio cues as seen in Col. 6 lines 10-17 and Col. 14 lines 25-40).
Regarding claim 10, the modified Cohen device has wherein the passive-reactive mode mitigates unintended motion (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement), the active-reactive mode assists the user with loss of strength (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), and the active-predictive mode predicts the intended motion (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement).
Regarding claim 11 the modified Cohen device has wherein, to process the sensor data to infer an intended motion for the user, the processing circuitry transforms the sensor data into context information (Cohen; see Col. 12 lines 7-22).
The modified Cohen device does not have a detailed description of the context information including at least one of: high-probability situational context, high-probability operational context, or high-probability motion context. It is noted that this is likely how the Cohen device operates, as the sensed values that are sent to the controller must be compared to some threshold value in order for a determination to be made regarding whether or not the electrodes are to be fired to move the muscle, with the comparison to a threshold representing a probability that a certain action is desired to be taken.
However, further Ciocarlic teaches a similar device for actuating the muscles in a limb based on sensor values, where the device makes the determination whether or not to apply the stimulus based on a probability context (see [0051] to [0064] which describes how the system receives sensor outputs and compares them to thresholds to determine a probability of what kind of movement the user is attempting to make; in particular see [0059] where the probability of a person’s intention to perform an action is compared to threshold values to determine whether or not eh controller is to follow through with the perceived intent, and thus is at least a high-probability operational context as it requires a probability above a threshold from the signal data). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system for predicting intended movement of the modified Cohen device to use probabilities of the intended motion based on thresholds and compared to the sensed data values as taught by Ciocarlic as it allows the system to properly react to the sensed outputs in order to deliver an intended motion, in order to more accurately predict the user’s intention.
Regarding claim 12, the modified Cohen device has wherein responsive to an audible command by the user made in response to the control of the actuators (Cohen; see Col. 6 lines 10-17 and Col. 14 lines 25-40), an override mode for the system is implemented by the processing circuitry (Cohen; where the response to the audible command is the override mode, as the system responds to the command to perform the movement), the override mode causing the processing circuitry to: modify the control of the actuators to comply with the audible command (Cohen; see Col. 14 lines 25-40); and retrain the machine learning model with a current context from the sensor data and the audible command to improve future inferences (see Col. 14 lines 25-68 and Col. 15 lines 1-35 where the system adjusts based on the movement performed and feedback from the sensors and the user to improve future actuations).
Regarding claim 13, the modified Cohen device has wherein the intended motion includes one or more actions (Cohen; see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion and thus includes multiple actions).
Regarding claim 15, Cohen has at least one non-transitory machine readable medium including instructions for mitigating neuro-muscular ailments (Cohen; see Col. 7 lines 16-22 where a control unit has an external user-interface unit which communicates the data between the system and thus holds and relays instructions as a computer readable medium; and further see Col. 4 lines 40-54 where the logic circuitry containing the instructions includes a programmable microprocessor which is a computer readable medium), the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: measuring, using device sensors of an assistive device, contraction and relaxation of muscles of a user wearing the assistive device (Cohen; see Col. 7 lines 50-60 one possible sensor senses muscle contraction); processing the sensor data to infer an intended motion for the user (Cohen; see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion), the sensor data received from the assistive device sensors and environmental sensors (Cohen; see Col. 7 lines 50-60 where the sensing electrode is the assistive sensor and the environmental sensor is a microphone as further seen in Col. 6 lines 10-17 and Col. 14 lines 25-40); wherein the environmental sensors are external to the system or part of the system (the environmental sensor is a microphone as further seen in Col. 6 lines 10-17 and Col. 14 lines 25-40 which is part of the system), wherein, to process sensor data to infer an intended motion for the user, the processing circuitry implements: an intended motion inferencer that uses context derived from the sensor data to generate the intended motion (see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion; and hence the sensors are used to control an inference program within the control unit that generates motion based on the sensed context from the sensors); and controlling actuators of the assistive device to achieve the intended motion via augmentation of the muscles of the user (Cohen; see Col. 8 lines 54-60, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the electrode arrays are controlled by a controller which receives inputs from the sensors).
The modified Cohen device does not explicitly disclose at least one non-transitory machine readable medium including instructions for mitigating neuro-muscular ailments, it does appear to have a computer readable medium (Cohen; see Col. 4 lines 40-54 where the logic circuitry containing the instructions includes a programmable microprocessor which contains a computer readable medium; further see Col. 7 lines 16-22 where a control unit has an external user-interface unit which communicates the data between the system and thus holds and relays instructions from a computer readable medium; and it is understood that having a programmable microprocessor and a user-interface unit which are both able to hold and transfer logic/ instructions thus implies the existence of a computer readable medium for carrying those instructions to be read by the microprocessor/ user-interface unit). However, if the modified Cohen device is interpreted as to lack the computer readable medium, then it is further taught by Ang.
Ang teaches a similar device for measuring conditions and parameters of a user and inferring a motion based on those signals, where the processing unit includes protocols which are held on an external memory device (see Col. 48 lines 44-56).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the modified Cohen device to have the instructions on a removable memory device as taught by Ang as it is non-volatile, can be re-written, and can be removed when needed.
The modified Cohen device does not have a detailed description of the intended motion inferencer including a plurality of accuracy levels for operational modes of the system, wherein, an accuracy level is dependent on available sensor data in a current context and available data in a historical contest. It is noted that Cohen does disclose a plurality of means by which the intended motion can be inferred (see Col. 11 lines 1-9 where a pupil tracking unit can be used, and Col. 12 lines 7-22 where the disposition sensor can include a variety of sensors such as an accelerometer, sensing electrode, video camera, etc. in order to provide information to the control unit. As there is no provided definition for “explicit instruction from the user” it could mean verbal commands but not motions, for instance. It appears that the Applicant intends to refer to the motion of the user and other environmental cues (see Applicant’s specification: [0034] using eye and body trackers, and [0045] using over environmental cues to provide the inference. Hence, it appears the Applicant intends for the limitation “in the absence of an explicit instruction from the user” to refer to commands that are given by the user (such as verbal commands), but not conscious movement of the user). Cohen, which includes a pupil tacking unit (Col. 11 lines 1-9) and a video camera (Col. 12 lines 7-22) is understood to be able to activate in the absence of an explicit instruction from the user.
However, Ang further teaches a similar device for detecting and inferring an intended motion of a user (see Col. 4 lines 49-67 to Col. 5 lines 1-10 and Col. 5 lines 19-30 where a processor receives sensed data to determine a gesture or intent) through a combination of assistive device sensors and environmental sensors (see Col. 13 lines 4-19 where a human machine interface (HMI) platform detects the data from the user (through use of such devices as listed in Col. 13 lines 39-52, including microphones, cameras, and skin electrodes) to infer an intent behind a gesture (see Col. 14 lines 15-52 where a gesture has intent that is identified through the HMI and processor)) and the sensed intended motion is used with a classifier that improves accuracy of the inferred motion through repeated sensor data in a historical context (see Col. 24 lines 54-67 to Col. 25 lines 1-7 where a classifier process receives data values from the sensed ranges of values to characterize/ infer the gesture or intent based on the classifier data; and further see Col. 26 lines 25-47 where historical data usage over time updates the classifier process in order to update and improve the system’s ability to identify a gesture based on the data values in the processor, thus improving an accuracy level based on current sensor data compared to previous sensor data; and likewise in Col. 34 lines 6-24 where historical data could include aggregate data from a wider population used to improve the classifier system), and where the monitoring and identification of the intended motions has a wide range of practicable uses (see Col. 30 lines 5-17 where the monitoring can be used to help track neuromuscular issues or help muscle recruitment for rehabilitation; see Col. 35 lines 23-34 where the system can help users with ALS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intended motion inferencer of the modified Cohen device to characterize the intended motions with an accuracy level based on previously measured values as taught by Ang, as it allows for the ability of the system to improve with time via machine learning, as well as allow for the system to more easily learn new motions (Ang; see Col. 26 lines 25-47). It is understood that Ang teaches receiving data which infers a gesture, (Ang; through use of such devices as listed in Col. 13 lines 39-52, including microphones, cameras, and skin electrodes) which likewise infers the motion in the absence of an explicit instruction from the user. Hence, even if Cohen does not teach an inference in the absence of an explicit instruction from the user, then it is taught by Ang. 
The modified Cohen device does not have where the actuators are controlled to achieve the intended motion via mechanical manipulation of an extremity of the user. 
However, Ciocarlic teaches a similar device for determining a motion a user is trying to make (see [0044] and [0034]), and activating actuators to help assist in the motion, where the actuators are motors that mechanically manipulate the extremity of the user (see [0021] and [0044] where motors are the actuators that are controlled to assist in the intended motion of the limb).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuators of the modified Cohen device to be motors as taught by Ciocarlic, as it would be a simple substitution of one type of actuator for assisting in limb motion for another, while still being suitable for patients with neurological issues (Ciocarlic; see [0020]).
Regarding claim 16 the modified Cohen device has wherein to control the actuators to achieve the intended motion via mechanical manipulation of an extremity of the user, the processing circuitry modifies the control based on an operational mode, wherein the operational mode is one of: a passive-reactive mode (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement; and where the actuators are motors as taught by Ciocarlic), an active-reactive mode (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), an active-predictive mode (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement), or an override mode (Cohen; a mode triggered by the audio cues as seen in Col. 6 lines 10-17 and Col. 14 lines 25-40).
Regarding claim 17, the modified Cohen device has wherein the passive-reactive mode mitigates unintended motion (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement), the active-reactive mode assists the user with loss of strength (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), and the active-predictive mode predicts the intended motion (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement).
Regarding claim 18, the modified Cohen device has wherein, to process the sensor data to infer an intended motion for the user, the processing circuitry transforms the sensor data into context information (Cohen; see Col. 12 lines 7-22).
The modified Cohen device does not have a detailed description of the context information including at least one of: high-probability situational context, high-probability operational context, or high-probability motion context. It is noted that this is likely how the Cohen device operates, as the sensed values that are sent to the controller must be compared to some threshold value in order for a determination to be made regarding whether or not the electrodes are to be fired to move the muscle, with the comparison to a threshold representing a probability that a certain action is desired to be taken.
However, Ciocarlic further teaches a similar device for actuating the muscles in a limb based on sensor values, where the device makes the determination whether or not to apply the stimulus based on a probability context (see [0051] to [0064] which describes how the system receives sensor outputs and compares them to thresholds to determine a probability of what kind of movement the user is attempting to make; in particular see [0059] where the probability of a person’s intention to perform an action is compared to threshold values to determine whether or not eh controller is to follow through with the perceived intent, and thus is at least a high-probability operational context as it requires a probability above a threshold from the signal data). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system for predicting intended movement of the modified Cohen device to use probabilities of the intended motion based on thresholds and compared to the sensed data values as taught by Ciocarlic as it allows the system to properly react to the sensed outputs in order to deliver an intended motion, in order to more accurately predict the user’s intention.
Regarding claim 19, the modified Cohen device has wherein responsive to an audible command by the user made in response to the control of the actuators (Cohen; see Col. 6 lines 10-17 and Col. 14 lines 25-40), an override mode for the system is implemented by the processing circuitry (Cohen; where the response to the audible command is the override mode, as the system responds to the command to perform the movement), the override mode causing the processing circuitry to: modify the control of the actuators to comply with the audible command (Cohen; see Col. 14 lines 25-40); and retrain the machine learning model with a current context from the sensor data and the audible command to improve future inferences (see Col. 14 lines 25-68 and Col. 15 lines 1-35 where the system adjusts based on the movement performed and feedback from the sensors and the user to improve future actuations).
Regarding claim 20, the modified Cohen device has the intended motion includes one or more actions (Cohen; see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion and thus includes multiple actions).
Allowable Subject Matter
Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record alone or in combination recites all of the claimed structural and functional limitations of claims 7, 14, and 21. Specifically, that there be two separate processing circuitries that contain different object profiles with one profile having objects familiar to the user and the other profile having objects unfamiliar to the user, and inference of the intended motion having a lower accuracy when the first and second processing circuitry are disconnected from one another. 
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of the response that 1) Cohen does not disclose mechanical manipulation of extremities, 2) that Cohen and Ang both require an explicit command from a user and there is no inference step that requires a “guess” by the processor, and 3) Ang is not combinable with Cohen as a user with tremors from the Cohen device would be unable to do the gestures required in Ang. The arguments are not well-taken. In response to 1), the Ciocarlic reference has been applied to the relevant claims to teach a mechanical manipulation of limbs. In response to 2), as there is no provided definition for “explicit instruction from the user” it could mean verbal commands but not motions, for instance. It appears that the Applicant intends to refer to the motion of the user and other environmental cues (for instance, see Applicant’s specification: [0034] using eye and body trackers, and [0045] using over environmental cues to provide the inference). Hence, it appears the Applicant intends for the limitation “in the absence of an explicit instruction from the user” to refer to commands that are given by the user (such as verbal commands), but not conscious movement of the user. Additionally, if the Applicant intends for “explicit instruction” to mean any conscious act from the user, then it would appear to go against the Applicant’s own disclosure. The user must start some motion in order to the assistive device sensors and environmental sensors to detect anything to make a determination. Thus, merely a conscious movement of a user cannot be considered “explicit instruction.” As such, both Cohen and Ang are understood to be able to respond to motions of a user rather than commands given by the user. Further, it is noted that the Applicant uses the example of Ang using a mouse device as the user interface. However, to clearly state it on the record, Ang references a wide variety of potential devices, including clothing, exoskeletons, robots, and health-monitoring systems (Col. 13 lines 39-52). In response to 3), it is unclear how a person having tremors would be incapable of moving. Ang discusses inferring motion based on movement, and the user of Cohen is not incapable of motion, but rather has impaired motion due to neurological issues. Ang does address use cases for situations where a user has neurological issues (see Col. 10 lines 3-20), and thus is fully capable of detecting impaired motions from a tremor user. 
For the reasons above, the rejections hold. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785